 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES B. JONES,                                1:17-cv-01311-LJO-SKO (PC)

12                         Plaintiff,
                                                       ORDER ADOPTING FINDINGS AND
13            v.                                       RECOMMENDATIONS AND DISMISSING
                                                       ACTION WITHOUT PREJUDICE
14    J. GARCIA, et al.,
                                                       (Docs. 34, 47)
15                         Defendants.
16

17          Plaintiff Charles B. Jones is a state prisoner proceeding pro se and in forma pauperis in
18   this civil rights action. This matter was referred to a United States magistrate judge pursuant to 28
19   U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On August 28, 2019, the defendants filed a motion for summary judgment on the grounds
21   that Plaintiff failed to exhaust administrative remedies prior to filing suit. (Doc. 34.) On
22   December 23, 2019, the assigned magistrate judge issued findings and recommendations to grant
23   the defendants’ motion and to dismiss this action without prejudice. (Doc. 47.) The magistrate
24   judge provided Plaintiff 21 days to file objections to the findings and recommendations. (Id.)
25   Although more than the allowed time has passed, Plaintiff has not filed any objections.
26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a
27   de novo review of this case. Having carefully reviewed the entire file, the Court finds the findings
28   and recommendations to be supported by the record and proper analysis.
 1        Accordingly, the Court ORDERS:

 2        1.    The findings and recommendations issued on December 23, 2019, (Doc. 47) are

 3              ADOPTED in full;

 4        2.    The defendants’ motion for summary judgment (Doc. 34) is GRANTED;

 5        3.    This action is DISMISSED without prejudice; and,

 6        4.    The Clerk of the Court is DIRECTED to close this case.

 7
     IT IS SO ORDERED.
 8

 9     Dated:   January 24, 2020                     /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                 2
